Watson, Judge:
These suits have been submitted for decision on the following agreement between counsel for the respective parties:
IT IS HEREBY STIPULATED AND AGREED by and between counsel for the plaintiff and the Assistant Attorney General for the United States that the items marked “A” and checked with his initials EA by Commodity Specialist E. Alfano on the invoices covered by the protests enumerated above, assessed with duty at 10½ per centum ad valorem under the provisions of Item 439.50 of the Tariff Schedules of the United States consist of ferrous sulphate U.S.P. That such merchandise is a sulphate iron compound and as such provided for in Item 418.92 of the Tariff Schedules of the United States; that such compounds are free of duty.
IT IS FURTHER STIPULATED AND AGREED that the protests be submitted on this stipulation, the protests being limited to the items marked “A” as aforesaid.
Accepting the stipulation as a statement of fact, we hold the merchandise marked with the letter “A” and initialed E.A. by Commodity Specialist E. Alfano on the invoices accompanying the entries covered by the involved protests properly free of duty under item 418.92 of the Tariff Schedules of the United States, as a sulphate iron compound, as claimed.
*200To tlie extent indicated, the protests are sustained. As to all other merchandise, the claims are overruled.
Judgment will issue accordingly.